IN THE UNITED STATES COURT OF APPEALS

                              FOR THE FIFTH CIRCUIT
                                          _______________

                                            m 99-21007
                                          _______________




                                  UNITED STATES OF AMERICA,

                                                             Plaintiff-Appellee,

                                               VERSUS

                           FRANCISCO ALBERTO MOLINA-ESCOBAR,

                                                             Defendant-Appellant.



                                   _________________________

                            Appeal from the United States District Court
                                for the Southern District of Texas
                                         (H-91-CR-151-2)
                                 _________________________
                                          August 14, 2000



Before SMITH and DENNIS, Circuit                        Francisco Molina-Escobar (“Molina”) ap-
  Judges, and HARMON, District Judge.*               peals the denial of a request for return of cur-
                                                     rency.” Construing his pro se petition as a
PER CURIAM:**                                        FED. R. CIV. P. 60(b) motion, and finding no
                                                     error, we affirm.
   *
    District Judge of the Southern District of
Texas, sitting by designation.
                                                        **
                                                          (...continued)
   **
     Pursuant to 5TH CIR. R. 47.5, the court has     published and is not precedent except under the
determined that this opinion should not be           limited circumstances set forth in 5TH CIR. R.
                                   (continued...)    47.5.4.
                        I.                             limitation is inapplicable only when the movant
    At Molina’s arrest for conspiracy to possess       asserts that the judgment is void under rule
with intent to distribute cocaine, the                 60(b)(4), which occurs only if the rendering
government seized $19,001. Molina pleaded              court lacked jurisdiction of the subject matter
guilty, and the court entered a judgment of            or of the parties, or if it acted in a manner
conviction in April 1992. In 1994, Molina              inconsistent with due process. See New York
filed a “Motion for Return of Seized                   Life Ins. Co. v. Brown, 84 F.3d 137, 142-43
Property,” purportedly pursuant to FED. R.             (5th Cir. 1996). Although Molina does not
CRIM. P. 41(e). The court denied the motion,           contest jurisdiction, we note that district
finding t hat the money had been                       courts have jurisdiction over collateral attacks
administratively forfeited following notice to         on administrative forfeitures. See United
Molina and his attorney.                               States v. Arreola-Ramos, 60 F.3d 188, 191
                                                       (5th Cir. 1995).1 Molina does not claim that
   In June 1999, Molina filed a “Petition for          the court denied him due process.
Return of U.S. Currency” on the ground that
the government had failed to give him notice              Not only does Molina fail to demonstrate
of the forfeiture. Because the court had               that the summary judgment was error, but his
previously decided this issue, it denied the           rule 60(b) request that the court reconsider the
petition, holding that the proper means for            lack-of-notice argument was not filed within a
contesting the denial would have been by an            reasonable timeSSno reason justifies a lapse of
appeal.                                                five years before reasserting identical
                                                       arguments.2
                        II.
    Once a criminal proceeding has ended, rule            AFFIRMED.
41(e) is not the appropriate vehicle to obtain
allegedly improperly forfeited property. See
United States v. Robinson, 78 F.3d 172, 174               1
                                                            Although there is disagreement over the basis
(5th Cir. 1996). Because, however, pro se              for this jurisdiction, the federal circuits agree that
pleadings are liberally construed as seeking the       it exists: “[T]he federal courts have universally
proper remedy, Molina’s original motion is             upheld jurisdiction to review whether an
treated as a civil complaint, and the denial of        administrative forfeiture satisfied statutory and due
that motion as a summary judgment. See id.             process requirements.” United States v. Woodall,
Although it is not evident under what authority        12 F.3d 791, 793 (8th Cir. 1993).
Molina brings the current petition, we once               2
again construe his pro se pleadings as seeking              See Lairsey v. Advance Abrasives Co., 542
the pro per remedy, namely a FED. R. CIV. P.           F.2d 928, 930 (5th Cir. 1976) (“‘What constitutes
                                                       reasonable time must of necessity depend upon the
60(b) motion for relief from judgment.
                                                       facts in each individual case.’ The courts consider
                                                       whether the party opposing the motion has been
    Depending on the asserted ground for re-           prejudiced by the delay in seeking relief and they
lief, a rule 60(b) motion must either be made          consider whether the moving party had some good
within a “reasonable time,” which may or may           reason for his failure to take appropriate action
not be bounded by one year, or can be brought          sooner.”) (quoting 11 CHARLES A. WRIGHT ET AL.,
without a time limitation. See rule 60(b). The         FEDERAL PRACTICE AND PROCEDURE § 2866,
                                                       at 228-29 (2d ed. 1995)).

                                                   2